70 F.3d 1276
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Appellee,v.Steven NICOLAS, Appellant.
No. 95-2725EM
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 16, 1995.Filed:  Nov. 30, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Steven Nicolas appeals the drug-related sentence imposed by the district court under the sentencing guidelines.  Nicolas's arguments are clearly foreclosed by this court's recent decisions in United States v. Jackson, Nos. 94-3381 & 94-3639, 1995 WL 600885, at * 7 (8th Cir.  Oct. 13, 1995), and United States v. Jackson, 64 F.3d 1213, 1219-20 (8th Cir.1995).  Because the controlling law is clear, an extended discussion of Nicolas's arguments would serve no useful purpose.  We thus affirm Nicolas's sentence.  See 8th Cir.  R. 47B.